Citation Nr: 1230280	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to September 17, 2010, and in excess of 20 percent from September 17, 2010, for functional impairment of the spine.

2.  Entitlement to an initial rating in excess of 10 percent prior to March 5, 2012, and in excess of 20 percent from March 5, 2012, for neurological impairment in the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1969 and from February 1973 to December 1982.  The Veteran also had service with the National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for degenerative disc disease of the lumbar spine and for right leg sciatica associated with degenerative disc disease of the lumbar spine, and assigned a 10 percent rating for each, effective June 28, 2005.

In April 2010, the Veteran presented testimony before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of that hearing is associated with the claims files.

In October 2011, the agency of original jurisdiction increased the Veteran's rating for service-connected lumbosacral spine disability from 10 percent to 20 percent, effective September 17, 2010, but this did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  The RO also granted the Veteran a temporary total evaluation, from December 15, 2009, through January 31, 2010, for convalescence based on spine surgery.

In October 2011, the RO granted the Veteran a separate 10 percent rating for tender scar of the lumbar spine, effective September 17, 2010.  The Veteran has appealed neither the rating nor effective date for this separate rating.

In May 2012, the Appeals Management Center increased the Veteran's rating for service-connected right sciatic nerve impairment from 10 percent to 20 percent, effective March 5, 2012, but this did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Prior to September 17, 2010, the Veteran's service-connected lumbar spine disability was manifested by limitation of motion; forward flexion of the thoracolumbar spine was greater than 60 degrees; the combined range of motion of the thoracolumbar spine was greater than 120 degrees; the lumbar spine disability did not result in muscle spasm or guarding severe enough to cause an abnormal gait or abnormal spinal contour; and the lumbar spine disability did not result in 
any incapacitating episodes necessitating bed rest prescribed by a physician..

2.  From September 17, 2010, the Veteran's service-connected lumbar spine disability has been manifested by limitation of motion; forward flexion was greater than 30 degrees; and there have been no incapacitating episodes necessitating bed rest prescribed by a physician have ...

3.  Throughout the period of appeal, the impairment caused by the service-connected radiculopathy involving the right lower extremity has most closely approximated moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a service-connected lumbar spine disability prior to September 17, 2010, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a rating of 20 percent, but no higher, for right leg radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed letters in August 2005 and December 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2007 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Although the Veteran was not provided complete notice with respect to his claims until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in March 2012.  The Veteran has not asserted, and the evidence of record does not show, that his lumbar spine disability or radiculopathy has increased significantly in severity since that examination.

Accordingly, the Board will address the merits of the Veteran's claims.  

General Legal Principles

Initial Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).  Intevertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for IVDS based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The general rating formula for disease and injury of the spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.   

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

On VA examination in August 2007, the Veteran reported experiencing both dull and sharp pain that rated a 5 on a 1 (low) to 10 (high) pain scale.  He said he experienced both stiffness and weakness.  No flare-ups or incapacitating episodes were reported.  The examiner noted that the Veteran was unsteady but could walk without use of an assisted device.  The Veteran's gait favored his right lower extremity.  The curvature and symmetry of the spine were normal, and no spasm was observed.  Flexion of the thoracolumbar spine was to 90 degrees.  Extension was to 30 degrees.  Right and left lateral flexion was to 30 degrees.  Right and left lateral rotation was to 30 degrees.  No changes in any range of motion findings were found on repetition.  No ankylosis was present.  The Veteran reported experiencing numbness in his right lower extremity.  The diagnoses given were degenerative arthritis of the lumbar spine and right L5 radiculopathy.

An MRI performed at a private facility in April 2009 revealed postsurgical changes at L3-4, bulging discs at L2-3 through L5-S1 with marked narrowing at L3-4 to L5-S1, multilevel foraminal stenosis most severe at L3-4 on the right and L5-S1 bilaterally, and no evidence of disc herniation.

In December 2009, the Veteran underwent a laminotomy with decompression of neural elements and discectomy at L3-4.

A private treatment record from April 2010 reflects that the Veteran had right calf muscle atrophy.  His left mid calf measured 36.5 cm, and his right mid calf measured 34.5 cm.  The note also indicates that his muscle strength was 5/5 bilaterally.

During his April 2010 Board hearing, the Veteran remarked that he had recently undergone lumbar surgery.  He remarked that he had not been prescribed a brace, but he was told not to bend or lift.  He stated that he had lost two centimeters of mass of his right leg.  He felt numbness and cramps in his right leg.  He added that he performed chores around the house and was able to stand on his feet for about an hour.  He mentioned that he was no longer able to play golf or go fishing.  He remarked that he had undergone some bicycle therapy for his right calf and leg.  He experienced pain in his right leg.  He described instances where his sciatica had flared.

On VA examination in September 2010, no history of flare-ups was reported.  The Veteran indicated that he experienced leg numbness and weakness.  No falls or unsteadiness was noted.  The examiner noted a history of fatigue, decreased motion, stiffness, and pain.  No spasm was reported.  The Veteran complained of constant, severe pain.  The examiner observed that the Veteran's posture and gait were normal.  No scoliosis or ankylosis was found.  Forward flexion of the thoracolumbar spine was to 60 degrees.  Extension was to 20 degrees.  Left and right lateral flexion and rotation were each to 20 degrees.  Pain was observed on all ranges of motion; however, no additional limitations of motion were found after repetitive motion.  The right lower extremity had decreased sensation to vibration, light touch, and pinprick.  The examiner stated that the Veteran was unable to bend, lift, carry, drive for long periods, or walk for long periods of time.

On VA examination in March 2012, the Veteran complained of a dull ache in the right side of his lumbar spine that radiated down his right leg.  He reported tingling and some numbness in his toes.  He stated that he had attended physical therapy and did home exercise therapy.  He stated that he used a motorized scooter if he was going to go distances at or beyond 200 yards.  The examiner noted that the Veteran had to use an electric scooter occasionally.  He remarked that the Veteran experienced flare-ups after standing for an extended period of time.  

Forward flexion of the thoracolumbar spine was to 70 degrees with pain at 40 degrees.  Extension was to 15 degrees with pain at 10 degrees.  Right and left lateral flexion was to 20 degrees with pain at 10 degrees.  Right lateral rotation was to 15 degrees with pain at 10 degrees.  Left lateral rotation was to 25 degrees with pain at 15 degrees.  The examiner stated that the Veteran did not have additional limitations in range of motion following repetitive-use testing.  The examiner found localized tenderness of the back, but no guarding or muscle spasm.  

The Veteran's left mid calf measured 36 cm, and his right mid calf measured 34.5 cm.  Decreased sensation to light touch was noted in the right lower leg, ankle, and foot.  The examiner remarked that the Veteran's right lower extremity radiculopathy resulted in moderate pain, mild paresthesias, and mild numbness.  The examiner indicated that the severity of the right side radiculopathy was moderate, and the left side was not affected.  No other signs or symptoms of radiculopathy were found.  No incapacitating episodes over the past 12 months were reported.  

The examiner concluded that the Veteran most likely would not function well in physical roles such as in carpentry or anything requiring strenuous physical labor.  The examiner opined that the Veteran most likely would function well in predominantly sedentary roles such as clerical work, telephone sales, or data entry.

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent prior to September 17, 2010, or in excess of 20 percent from September 17, 2010, for his service-connected lumbar spine disability.  Further, the Board finds that he is entitled to a rating of 20 percent, but no higher, for radiculopathy of the right lower extremity throughout the period of the appeal.  

Prior to September 17, 2010, the Veteran's forward flexion of the lumbar spine was no worse than 90 degrees.  September 17, 2010, was the first date on which the Veteran was shown to have forward flexion of the lumbar spine limited to 60 degrees or less, even with consideration of pain and other DeLuca factors.  

During the entire period on appeal, the Veteran has not had any ankylosis (favorable or unfavorable) of the thoracolumbar spine, nor has he had any periods of doctor-prescribed bed rest due to his lumbar spine disability.  Also, the objective medical evidence demonstrates that the disability has not been productive of neurological impairment in the left lower extremity (radiculopathy in the right lower extremity is separately rated and discussed below).  Thus, ratings in excess of 10 percent prior to September 17, 2010, and in excess of 20 percent from September 17, 2010, for the service-connected lumbar spine disability are not warranted.  

In regard to evaluation of radiculopathy of the right lower extremity, the Board finds the criteria for a rating of 20 percent, but no higher, are met throughout the period of the appeal.  The Veteran's complaints of pain have been consistent throughout the period of appeal, and the evidence shows that he muscle atrophy of the right calf was noted in April 2010.  Significantly, the March 2012 VA examiner opined that the severity of the Veteran's right side radiculopathy was moderate.  Given the findings of the March 2012 VA examiner, and given the earlier evidence of atrophy, the Board concludes the presence of moderate incomplete paralysis of the sciatic nerve has been demonstrated.  Although atrophy was noted in April 2010, no atrophy was present at the time of the March 2012 examination.  In addition, there is no medical opinion indicating that the incomplete paralysis is more than moderate.  Therefore, the Board must conclude that the incomplete paralysis has not more nearly approximated moderately severe than moderate at any time during the pendency of the claim. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA, statements at his Board hearing, and the arguments submitted by his representative.

The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording both the Veteran full competence and credibility, nothing in the lay evidence provided shows the lumbar disability has met the criteria for higher evaluation or that the radiculopathy has more nearly approximated the criteria for a higher rating than the increase granted herein.  In that regard, the Veteran testified to occasionally putting his feet up during a flare-up, and he testified to his need to use a motor scooter to travel more than 200 yards.  The Board notes, however, that such episodes are not "incapacitating episodes" as defined by the rating criteria and he specifically denied qualifying incapacitating episodes during the VA examinations.  Additionally, the Board notes that the Veteran has documented left hip, left knee, and left ankle disabilities, and the March 2012 VA examiner objectively described the Veteran's need to use a scooter as "occasional."  Ultimately, the Board finds that the opinion of the VA examiners outweighs the opinion offered by the Veteran, as the VA examination reports were created by objective medically trained personnel in the course of providing professional opinions.

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, either the VA examiners specifically found no additional limitation of function due to pain, weakness, fatigability or incoordination even after repetitive motion, or when they did, they assessed and listed the decreased ranges of motion following repetitive motion.  The Board concludes that higher ratings based on those factors is not warranted.

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected lumbar spine disability, including radiculopathy of the right lower extremity, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a total disability evaluation based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the record does not show, that he is unemployable.  Accordingly, the Board need not further consider whether a TDIU is warranted.

In reaching this decision, the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to the unfavorable determinations discussed above because the preponderance of the evidence is against the claim for higher initial ratings for the Veteran's low back disability and the claim for a rating in excess of 20 percent for the Veteran's right radiculopathy.

	

ORDER

An initial rating in excess of 10 percent prior to September 17, 2010, and in excess of 20 percent from September 17, 2010, for functional impairment of the spine, is denied.

An initial rating of 20 percent, but no higher, for neurological impairment in the right lower extremity, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


